Title: To George Washington from Brigadier General Caesar Rodney, 3 September 1777
From: Rodney, Caesar
To: Washington, George



[Noxonton Sepr 3d 1777]

Yesterday morning I took Post at this place between two and three miles from Middleton. I have kept my Light-Horse, about seventeen or eighteen in number, out beating up the Enemy’s Quarters ever since and gaining what intelligence I could of the Enemy’s movements. Last

night a little after dark they were close in with the Enemy at Carson’s Tavern where they encamped exchanged some shott and allarmed their whole camp.
From the best information I can get, they are moving up toward Christiana Creek. A person was with me this day who went to the Manor-Church and below it, on purpose to make discoveries, and say, they have all left that place. I have one prisoner and two deserters brought this day. They also confirm this Acct. I should have sent them to head Quarters, . . . I have now three hundred and seventy of the Militia all from Kent and with them am determined to maintain the Post as long as I can and continue to give the enemy all the trouble in my power in hopes still of being reinforced [from] some Quarter. I am just now informed the Enemy’s ships have all fell down, as if returning, except two ships of War that lay near the Ferry.
